EXECUTION VERSION

PUBLIC COMPANY CONTINGENT VALUE RIGHTS AGREEMENT
This PUBLIC COMPANY CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated
as of March 6, 2013, and effective upon the effectiveness of the Partnership
Agreement (as defined herein), is by and among Artisan Partners Asset Management
Inc., a Delaware corporation (the “Company”), and the Holders (as defined below)
from time to time.
WHEREAS, in connection with the issuance of the Company’s convertible preferred
stock, par value $0.01 per share (the “Convertible Preferred Stock”), and the
initial public offering of the Company’s Class A common stock, par value $0.01
per share (the “Class A Common Stock”), the Company desires to issue contingent
value rights (the “Public Company CVRs”) to the holders of such Convertible
Preferred Stock pursuant to this Agreement; and
WHEREAS, Artisan Partners Holdings LP, a Delaware limited partnership
(“Holdings”), is issuing contingent value rights (the “Partnership CVRs”) to the
holders of its preferred units (the “Preferred Units”) pursuant to a separate
agreement of even date herewith (the “Partnership CVR Agreement”);
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
Section 1.Definitions; Interpretation.
(a)    Unless the context otherwise requires, when used herein the following
terms shall have the meanings indicated.
“Associated Securities” means, with respect to any Holder and without
duplication, (i) each share of Convertible Preferred Stock with respect to which
a Public Company CVR held by such Holder was issued or each share of Class A
Common Stock into which any such share of Convertible Preferred Stock has been
converted, and (ii) each Preferred Unit with respect to which a Partnership CVR
held by such Holder was issued or each share of Convertible Preferred Stock or
Class A Common Stock for which any such Preferred Unit was exchanged or each
share of Class A Common Stock into which any such share of Convertible Preferred
Stock has been converted, and (iii) any other shares of Class A Common Stock or
Convertible Preferred Stock of the Company purchased by such Holder with the
proceeds of the sale of the securities listed in clauses (i) or (ii).
“Average Daily VWAP” means the average of the daily VWAPs of a share of Class A
Common Stock over (i) in the case of a Trading Day referred to in Section 3, the
60 Trading Days immediately prior to and including such Trading Day, with the
first day of such 60 Trading Days being no earlier than the 90th day after (A)
the Follow-On Offering Closing Date (but in no event shall the first of such 60
Trading Days be prior to the 15-month anniversary of the IPO Closing Date) or
(B) if the Follow-On Offering Closing Date has not occurred by the 15-month
anniversary of the IPO Closing Date, the 15-month anniversary of the IPO Closing
Date, and (ii) in the case of Section 4(b)(i) and 4(b)(ii), the 60 Trading Days
immediately prior to and including the Test Date; provided

    

--------------------------------------------------------------------------------




that in calculating such average (x) the VWAP for any Trading Day during the 60
Trading Day period prior to the ex-date of any extraordinary distribution made
on the Class A Common Stock during the applicable period shall be reduced by the
value (as determined in good faith by the Board) of such distribution per share
of Class A Common Stock and (y) the VWAP for any Trading Day during the 60
Trading Day period prior to the date of a Stock Subdivision or Combination
during the applicable period shall automatically be adjusted in inverse
proportion to such subdivision or combination.
“Board” means the Board of Directors of the Company.
“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York) on which banks are open for business in
New York City and in the State of Wisconsin.
“Change of Control” means the occurrence of any of the following events:
(i)    the Company, or any direct or indirect wholly owned subsidiary of the
Company, shall cease to be the general partner of Holdings,
(ii)    any Person or group (within the meaning of the Exchange Act and the
rules of the Securities and Exchange Commission thereunder), other than the
Permitted Owners or a group consisting solely of Permitted Owners, shall acquire
or hold, directly or indirectly, beneficially or of record, Equity Interests in
the Company representing more than 35% of either the aggregate voting power or
the aggregate economic value represented by all issued and outstanding Equity
Interests in the Company at any time the Permitted Owners do not own directly or
through wholly owned entities, Equity Interests in the Company collectively
representing at least a majority of the aggregate voting power or the aggregate
economic value represented by all issued and outstanding Equity Interests in the
Company, or
(iii)    less than a majority of the members of the Board shall be individuals
who are either (x) members of the Board on the IPO Closing Date or (y) members
of the Board whose election, or nomination for election by the stockholders of
the Company, was approved by a vote of at least a majority of the members of the
Board then in office who are individuals described in clause (x) above or this
clause (y), other than any individual whose nomination or appointment under this
clause (y) occurred as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors on the
Board (other than any such solicitation made by the Board).
“Conversion Rate” has the meaning set forth in the Certificate of Incorporation
of the Company.
“Date of Conversion” has the meaning set forth in the Certificate of
Incorporation of the Company.

-2-

--------------------------------------------------------------------------------




“Distribution Value” means, with respect to any distribution of shares of Class
A Common Stock to the partners of any H&F Holder, the average of the closing
prices for a share of Class A Common Stock for the ten Trading Days ending
immediately prior to the date of such distribution, and the ten Trading Days
immediately after the date of such distribution.
“Equity Interest” means shares of capital stock, partnership interests,
membership interests in limited liability companies, beneficial interests in
trusts or other equity ownership interests in any Person.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exchange Agreement” means the Exchange Agreement, dated on or about the date
hereof, among the Company and the holders of limited partnership units of
Holdings from time to time party thereto.
“Fair Market Value” means the value reasonably determined by the General Partner
assuming a willing buyer and willing seller, both being apprised of all material
information affecting said valuation.
“Follow-On Offering Closing Date” means the closing date of the follow-on
offering the Company is obligated to conduct within fifteen (15) months of the
IPO Closing Date pursuant to the Resale and Registration Rights Agreement.
“General Partner” means the Company in its capacity as general partner of
Holdings.
“GP Unit” has the meaning assigned to it in the Partnership Agreement.
“H&F Holder” means each of H&F Brewer AIV, L.P., H&F Brewer AIV II, L.P. and
Hellman & Friedman Capital Associates V, L.P and each of their respective
successors or permitted assignees.
“IPO” means the initial public offering and sale of the Class A Common Stock, as
contemplated by the Company’s Registration Statement on Form S-1 (File No.
333-184686).
“IPO Closing Date” means the closing date of the IPO.
“Partial Capital Event” means (i) a sale, transfer, conveyance or disposition of
assets of Holdings and/or any Subsidiary of Holdings in which Holdings directly
or indirectly realizes cash or other liquid consideration, other than a
transaction (A) in the ordinary course of business, (B) that involves assets of
Holdings or a Subsidiary of Holdings having a Fair Market Value of less than or
equal to 1% of the aggregate Fair Market Value of all assets of Holdings and its
Subsidiaries on a consolidated basis, or (C) that is a part of, or would result
in, a dissolution of Holdings or (ii) the incurrence of indebtedness by Holdings
and/or its Subsidiaries the principal purpose of which is

-3-

--------------------------------------------------------------------------------




distributing the proceeds thereof to the partners of Holdings or equity holders
of the Subsidiary, as applicable. For the avoidance of doubt, “Partial Capital
Event” shall not include any payment from proceeds of the Company’s IPO or the
incurrence of any indebtedness that is refinancing indebtedness of Holdings
existing on or prior to the date hereof or the proceeds of which are used to pay
amounts due upon the settlement of the Partnership CVRs.
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of Holdings, as amended from time to time.
“Permitted Owners” means (i) Artisan Investment Corporation (or any successor
entity thereto that is controlled by Andrew A. Ziegler and Carlene M. Ziegler),
(ii) the Persons holding Class B units of Holdings from time to time, (iii) the
Persons holding Class A units, Class B units or preferred units of Holdings as
of the IPO Closing Date and (iv) any Persons to whom the foregoing Persons are
permitted to transfer their limited partnership units pursuant to Article XIV
(or any successor provision thereto) of the Partnership Agreement.
“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof, or any other entity.
“Resale and Registration Rights Agreement” means the Resale and Registration
Rights Agreement, dated on or about the date hereof, among the Company and
certain of its shareholders party thereto.
“Settlement Date” means the earlier of (a) July 11, 2016, and (b) the fifth
Business Day following the effective date of a Change of Control.
“Stock Subdivision or Combination” means any subdivision (by any stock split,
stock dividend, reclassification, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, recapitalization or otherwise) of the
Class A Common Stock.
“Subsidiary” means, as to any Person, a Person more than 50% of the outstanding
voting equity of which is owned, directly or indirectly, by the initial Person
or by one or more other Subsidiaries of the initial Person. For the purposes of
this definition, “voting equity” means equity that ordinarily has voting power
for the election of directors or of Persons performing similar functions (such s
a general partner of a partnership or the manager of a limited liability
company), whether at all times or only so long as no senior class of equity has
such voting power by reason of any contingency.
“Test Date” means the earlier of July 3, 2016 and the effective date of a Change
of Control.
“Total Number of CVRs” means, as of any date, the total number of Partnership
CVRs and Public Company CVRs (in each case taking into account any adjustments
pursuant to Section 9) outstanding at the close of business on such date,
provided that the Total Number of CVRs shall not include any Partnership CVRs
held by the Company at

-4-

--------------------------------------------------------------------------------




the close of business on such date. As of the date hereof, the Total Number of
CVRs is 10,356,898. The “Total Number of CVRs” may only be adjusted pursuant to
Section 9.
“Trading Day” means a Business Day on which (i) the Class A Common Stock at the
close of regular session trading (not including extended or after hours trading)
is not suspended from trading on any national or regional securities exchange or
association or over-the-counter market that is the primary market for trading
the Class A Common Stock at the close of business, (ii) the Class A Common Stock
has traded at least once regular way on the national securities exchange or
association or over-the-counter market that is the primary market for the
trading of the Class A Common Stock, and (iii) there has been no “market
disruption event.” For these purposes, “market disruption event” means the
occurrence or existence for more than one half-hour period in the aggregate on
any scheduled Trading Day for the Class A Common Stock of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in the Class A Common Stock, and
such suspension or limitation occurs or exists at any time before 1:00 p.m., New
York City time.
“Transfer” means (i) when used as a verb, to sell, assign, transfer or otherwise
dispose of, directly or indirectly, and (ii) when used as a noun, a sale,
assignment, transfer or other disposition, whether direct or indirect.
“VWAP” means the daily per share volume-weighted average price of the Class A
Common Stock as displayed under the heading Bloomberg VWAP on Bloomberg page
“APAM <equity> AQR” (or its equivalent successor if such page is not available)
in respect of the period from the open of trading on such day until the close of
trading on such day (or if such volume-weighted average price is unavailable,
the market price of one share of such common stock on such day, determined by a
nationally recognized independent investment banking firm retained for this
purpose by the Company). VWAP will be determined without regard to afterhours
trading or any other trading outside the regular trading session or trading
hours.
(b)    Each of the following terms is defined in the Section of this Agreement
set forth below.
Associated Securities Value    Section 4(b)
Class A Common Stock    Recitals
Company    Preamble
Convertible Preferred Stock    Recitals
Holdings    Recitals
Holders    Section 2(b)
Holder’s Number of CVRs     Section 4(a)
Measured Value    Section 4(b)
Partial Capital Event Distributions    Section 4(b)
Partnership CVR    Recitals
Partnership CVR Agreement    Recitals
Preferred Units    Recitals
Public Company CVR    Recitals
Realized Proceeds    Section 4(b)

-5-

--------------------------------------------------------------------------------




Register    Section 2(b)
Settlement Amount    Section 3(a)
Settlement Schedule    Section 5


(c)    In this Agreement and in the Exhibit hereto, except to the extent that
the context otherwise requires:
(i)    the headings are for convenience of reference only and shall not affect
the interpretation of this Agreement;
(ii)    defined terms include the plural as well as the singular and vice versa;
(iii)    words importing gender include all genders;
(iv)    a reference to any statute or statutory provision shall be construed as
a reference to the same as it may have been or may from time to time be amended,
extended, re-enacted or consolidated and to all statutory instruments or orders
made under it;
(v)    any reference to a “day” or a “Business Day” shall mean the whole of such
day, being the period of 24 hours running from midnight to midnight;
(vi)    whenever a provision of this Agreement provides for the occurrence of a
transaction or event on a day that is not a Business Day, such transaction or
event shall instead occur on the immediately preceding Business Day;
(vii)    references to Articles, Sections, subsections and Exhibits are
references to Articles, Sections and subsections of, and Exhibits to, this
Agreement, except where context otherwise dictates;
(viii)    the words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation”; and
(ix)    unless otherwise specified, references to any party to this Agreement or
any other document or agreement shall include its successors and permitted
assigns.
Section 2.    Issuance; Register.
(a)    Upon the issuance of the Convertible Preferred Stock, the Company shall
issue to each initial holder of such Convertible Preferred Stock a number of
Public Company CVRs equal to the number of shares of Convertible Preferred Stock
held by such holder.
(b)    The Company shall employ a transfer agent to maintain a register (the
“Register”) showing the name and address of the registered holders of Public
Company CVRs and the number of Public Company CVRs held by each such registered
holder. The Company shall cause the transfer agent to update the Register as
exchanges are made pursuant to Section 7 and Transfers are made pursuant to
Section 8. The Persons listed from time to time as holders in

-6-

--------------------------------------------------------------------------------




the Register shall be “Holders” for purposes of this Agreement and the Register
shall be binding absent manifest error. The Public Company CVRs shall not be
evidenced by certificates.
Section 3.    Early Termination. This Agreement shall terminate prior to the
Test Date and no Holder shall have any rights hereunder (to payment or
otherwise) on the first Trading Day as of which the Average Daily VWAP shall
have been at least equal to the quotient of $446,492,893.75 divided by the
product of (i) the Total Number of CVRs and (ii) the Conversion Rate on such
Trading Day. The Company shall promptly notify each Holder of the termination of
this Agreement prior to the Test Date.
Section 4.     Settlement.
(a)    Settlement Amount. The amount, if any, payable on the Settlement Date to
a Holder by the Company with respect to the Public Company CVRs held by such
Holder on the Test Date (the “Settlement Amount”) shall equal:
(i)    the number of Public Company CVRs held by such Holder at the close of
business on the Test Date
multiplied by
(ii)    the least of the following three alternative amounts:
(x)
the quotient of $100,000,000 divided by the Total Number of CVRs;

(y)
the amount, which shall not be less than zero, equal to (A) the quotient of
$400,000,000 divided by the Total Number of CVRs minus (B) the sum of the
Measured Value and Partial Capital Event Distributions with respect to such
Holder; and

(z)
the amount, which shall not be less than zero, equal to (A) the quotient of
$400,000,000 divided by the Total Number of CVRs minus (B) the sum of Partial
Capital Event Distributions, the Associated Securities Value and Realized
Proceeds, each with respect to such Holder.

(b)    Terms. For purposes of Section 4(a) the following terms shall have the
meanings indicated:
(i)    “Associated Securities Value” means, with respect to any Holder, the
product of (x) the Average Daily VWAP and (y) a fraction the numerator of which
is the number of Associated Securities held by such Holder at the close of
business on the Test Date and the denominator of which is such Holder’s Number
of CVRs, treating each share of Convertible Preferred Stock or Preferred Unit
held by such Holder on the Test Date for this purpose as if it had been
converted into Class A Common Stock on such date at the Conversion Rate
(calculated as if the Date of Conversion were the Test Date).

-7-

--------------------------------------------------------------------------------




(ii)    “Measured Value” shall mean the product of (x) the Average Daily VWAP
and (y) the Conversion Rate (calculated as if the Date of Conversion were the
Test Date).
(iii)    “Partial Capital Event Distributions” means, with respect to any
Holder, the quotient of (x) any amounts distributed to such Holder on the
Associated Securities held by such Holder upon the occurrence of a Partial
Capital Event, divided by (y) such Holder’s Number of CVRs. In calculating the
amount distributed under clause (x) above with respect to a share of Convertible
Preferred Stock or Class A Common Stock, to the extent distributions are
received by holders of Convertible Preferred Stock or Class A Common Stock, the
amount distributed shall be deemed to be the amount distributed on the Preferred
Unit or GP Unit held by the Company corresponding with the share of Preferred
Stock or Class A Common Stock, as the case may be.
(iv)    “Holder’s Number of CVRs” means the number of Public Company CVRs and
Partnership CVRs held by a Holder at the close of business on the Test Date.
(v)    “Realized Proceeds” means, with respect to any Holder, the quotient of
(x) the gross proceeds realized by the Holder from the sale of Associated
Securities held by such Holder, other than any such proceeds that such Holder
applied to purchase other Associated Securities, divided by (y) such Holder’s
Number of CVRs, provided that in the event of a distribution by an H&F Holder of
Class A Common Stock to partners, such H&F Holder shall be deemed to have sold
each such share of Class A Common Stock on the date of such distribution for
gross proceeds equal to the Distribution Value.
(c)    Method of Payment. Payment of the Settlement Amount shall be made, at the
sole discretion of the Company, by wire or Automated Clearing House transfer of
immediately available funds to the bank account designated by the Holder in the
Settlement Schedule provided pursuant to Section 5 on the later of the
Settlement Date and the fourth Business Day following receipt by the Company of
such Holder’s Settlement Schedule that is properly completed in all material
respects. Upon payment by the Company of the Settlement Amount to a Holder, this
Agreement shall terminate with respect to such Holder and the Company shall have
no further obligations hereunder to such Holder.
Section 5.    Settlement Procedures.  Each Holder shall deliver a schedule and
certification in the form set forth in Exhibit A hereto (the “Settlement
Schedule”) to the Company promptly after the Test Date. The Company may require
any Holder to supply account statements or confirmations from brokers
establishing the number of securities of the Company held or Transferred by such
Holder and the date(s) of and amount(s) of such Holder’s Realized Proceeds.
Section 6.     Termination. Subject to Section 3, this Agreement shall terminate
and no Holder shall have any rights hereunder (to payment or otherwise) upon the
payment by the Company of the Settlement Amount, if any, due to each Holder
pursuant to Section 4.
Section 7.    Issuance of Public Company CVRs upon Exchange of Preferred
Units.  Upon the exchange of any Preferred Unit for a share of Convertible
Preferred Stock or Class A Common Stock, as applicable, pursuant to the Exchange
Agreement and the transfer of each Partnership CVR held by the holder of such
Preferred Unit to the Company pursuant to the

-8-

--------------------------------------------------------------------------------




Partnership CVR Agreement, the Company shall issue to such Holder a number of
Public Company CVRs equal to the number of Partnership CVRs so transferred.
Section 8.    Transfer.    The H&F Holders may Transfer Public Company CVRs only
in accordance with this Section 8 and any purported Transfer of a Public Company
CVR other than in accordance with this Section 8 shall be void. Upon the
Transfer on or prior to the Test Date by an H&F Holder of shares of Convertible
Preferred Stock to any Person in accordance with the Resale and Registration
Rights Agreement, an equal number of Public Company CVRs shall automatically be
deemed transferred to the same Person and such Person shall be deemed to have
become a party to this Agreement and succeeded to the rights and obligations of
such H&F Holder in respect of the Public Company CVRs so Transferred. For the
avoidance of doubt, a holder of a share of Convertible Preferred Stock may
retain the corresponding Public Company CVR after the conversion of such share
of Convertible Preferred Stock into Class A Common Stock and/or after the
subsequent disposition of shares of Class A Common Stock. An H&F Holder may also
Transfer Public Company CVRs, and its rights and obligations under this
Agreement in respect of such Public Company CVRs, to one or more of its
affiliates who enters into an instrument satisfactory to the Company agreeing to
be bound by this Agreement in respect of such Public Company CVRs.
Section 9.    Adjustment.  Upon any Stock Subdivision or Combination, the number
of Public Company CVRs held by each Holder shall automatically be adjusted such
that the Holder’s number of CVRs shall increase or decrease in proportion to the
increase or decrease in the number of outstanding shares of Class A Common Stock
as a result of such Stock Subdivision of Combination.
Section 10.    No Rights as Shareholders.  Neither this Agreement nor the Public
Company CVRs entitle the Holders to any voting rights or other rights as a
shareholder of the Company.
Section 11.    Notices.  All notices, requests, consents and other
communications hereunder (including the delivery of the Settlement Schedule
pursuant to Section 5) shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by certified
or registered mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be as specified in a notice given in accordance with this Section 11):
(a)    if to the Company to:
Artisan Partners Asset Management Inc.
875 E. Wisconsin Avenue, Suite 800
Milwaukee, WI 53202
Telephone: (414) 390-6100
Fax: (414) 390-6139
Attention: Chief Legal Counsel
Electronic Mail: contractnotice@artisanpartners.com
with a copy to:

-9-

--------------------------------------------------------------------------------




Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Telephone: (212) 558-4000
Fax: (212) 558-3588
Attention: Catherine M. Clarkin
Electronic Mail: clarkinc@sullcrom.com
(b)    if to the H&F Holders:
Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: (415) 788-5111
Fax: (415) 788-0176
Attention: Allen R. Thorpe
     Arrie R. Park
Electronic Mail: athorpe@hf.com
         apark@hf.com
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Telephone: (212) 225-2000
Fax: (212) 225-3999
Attention: Christopher E. Austin
Electronic Mail: caustin@cgsh.com
(c)    if to any other Holder, to the address and other contact information set
forth in the Register.
Section 12.    Waiver; Amendments.
(a)    No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
(b)    No provision of this Agreement may be amended or otherwise modified
except by an instrument in writing executed by the Company and the Holders of a
majority of the Public Company CVRs; provided that no decrease in the amount
payable upon settlement of any Public Company CVR or change in the date on which
such amount is payable shall be effective against the Holder of any Public
Company CVR without the consent of such Holder.

-10-

--------------------------------------------------------------------------------




(c)    The Company agrees that it shall act on any proposed amendment or
modification to the Partnership CVR Agreement pursuant to the instructions of
the holders of the Public Company CVRs.
Section 13.    Governing Law.  This Agreement shall be governed by and construed
in accordance with, the laws of the State of Delaware.
Section 14.    Consent to Jurisdiction.  
(a)    Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware or, if such Court declines jurisdiction, the courts of the
State of Delaware sitting in Wilmington, Delaware and of the United States
District Court for the District of Delaware sitting in Wilmington, Delaware, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Delaware State court or, to the fullest extent permitted by applicable
law, in such United States District Court. Each party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b)    Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 14(a). Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.
(c)    Each party irrevocably consents to service of process in the manner
provided for notices in Section 11. Nothing in this Agreement shall affect the
right of any party to serve process in any other manner permitted by law.
Section 15.    Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 16.    Entire Agreement; No Third Party Beneficiaries.  This Agreement
(i) constitutes the entire agreement and understanding among the parties hereto
and supersedes all prior and contemporaneous agreements and understandings, both
oral and written, among the parties hereto with respect to the subject matter
hereof and (ii) is not intended to confer upon any Person, other than the
parties hereto, except as provided in Section 7 or Section 8, any rights or
remedies hereunder.
Section 17.    Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Subject to Section 7 and Section 8
hereof, the rights and obligations of each party hereto may not be assigned or
transferred without, in the case of an assignment or transfer by any Holder, the
prior written consent of the Company, and in the case of an assignment or

-11-

--------------------------------------------------------------------------------




transfer by the Company, the prior written consent of Holders holding at least
two-thirds of the Total Number of CVRs at such time.
Section 18.    Severability.  In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect under any law, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.
Section 19.    Further Assurances.  The parties shall execute, deliver,
acknowledge and file such further agreements and instruments and take such other
actions as may be reasonably necessary to make effective this Agreement and the
transactions contemplated hereby.
Section 20.    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” data
file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” data file or other electronic transmission service
shall be considered original executed counterparts for purposes of this
Section 20.
[Next page is signature page.]

-12-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by an authorized officer as of the day
and year first above written.


ARTISAN PARTNERS ASSET MANAGEMENT INC.


By: /s/ Janet D. Olsen    
    Name: Janet D. Olsen
    Title: Executive Vice President, Chief
     Legal Officer and Secretary


H&F BREWER AIV II, L.P.
By:    Hellman & Friedman Investors V, L.P.
By:    Hellman & Friedman LLC
By: /s/ Allen R. Thorpe    
    Name: Allen Thorpe
    Title: Managing Director
  

[Signature Page to Public Company CVR Agreement]

--------------------------------------------------------------------------------




Exhibit A


Settlement Schedule


Name of Holder:




Wire Transfer Instructions:




Please provide below the date and amount of gross proceeds of each sale of
Associated Securities.


Date
Type of Associated Security Sold or Distributed
Number Sold or Distributed
Gross Proceeds
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Certification


The undersigned hereby certifies that the information above is true and correct
and that if, after the date hereof, he or she learns that the information above
is incorrect, he or she will inform the Company of such fact.


 
 
Name:
Title:
 
Date: _____________________





